DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berbano et al (Cold Sintering Process of Li1.5Al0.5Ge1.5(PO4)3 solid electrolyte, American Ceramic Society Journal, 2017; 100:2123-2135) in view of Bouville et al (WO 2018/007409).
Regarding claim 1, Berbano teaches a cold sintering process (CSP) for densification of ceramics at low temperatures, i.e., <300ºC. A water and ethanol solvent was added to the LAGP which was then processed under uniaxial applied pressure at 6 EC:DMC (abstract and section 2.2). LAGP is considered to be the lithium based ceramic.
Berbano does not explicitly teach the solvent to include a salt. 
Bouville teaches a process for making a ceramic body that comprises providing a metal salt precursor wetted by a liquid medium. The particles are put under a pressure of >100MPa at a temperature of below 100 ºC (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to dissolve the LiPF6 into the solvent of Berbano before producing the ceramic body as such a process is known as taught by Bouville.
Regarding claim 2, Berbano teaches LAGP (abstract).
Regarding claim 3, Berbano teaches LiPF6 (abstract).
Regarding claim 4, Berbano teaches the solvent to be 39 vol% water (2.2). 
Berbano does not explicitly teach water to be over 90wt% of the solvent.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any amount of water as the solvent as water is a well known solvent and an ordinarily skilled artisan would have recognized utilizing any amount, such as 90wt%, depending upon the desired result without undue experimentation and with a reasonable expectation of success. 
Regarding claim 5, Berbano teaches the composite being under 120ºC (abstract).
Regarding claim 6, Berbano teaches the composite to be under 400 MPa uniaxial pressure (section 2.2).
Regarding claim 7, Berbano teaches the method as discussed above.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the wt% of the solvent, as an ordinarily skilled artisan would have recognized utilizing any amount, such as less than 50 wt%, depending upon the desired result without undue experimentation and with a reasonable expectation of success. 
Regarding claim 8, Berbano teaches the method as discussed above.
Berbano does not explicitly teach the mixture to have more than 4 vol% salt.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the vol% of the salt, as an ordinarily skilled artisan would have recognized utilizing any amount, such as more than 4 vol%, depending upon the desired result without undue experimentation and with a reasonable expectation of success. 
Regarding claim 9, Berbano and Bouville teach the material as discussed above. 
In the event any differences can be shown for the product of the product-by-process claims 9, as opposed to the product taught by the reference Berbano and Bouville , such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
            When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Regarding claim 10, Berbano teaches the LAGP to be 80% dense under 120 ºC (abstract).
Berbano does not explicitly teach the LAGP to have a density of greater than 85%.
However, as Berbano and Bouville teach the same materials and method as the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize the instantly claimed density would also be present in Berbano and Bouville depending upon the operating conditions of the process of making.
Regarding claim 11, Berbano and Bouville teach the same materials and method of making as the instantly claimed invention, as discussed above. As such, a similar ionic conductivity would be expected.
Regarding claim 12, Berbano and Bouville teach the same materials and method of making as the instantly claimed invention, as discussed above. As such, a similar function of the lithium salt would be expected. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        August 3, 2021